Case 1:21-cv-00164-LPS Document 31-4 Filed 08/25/21 Page 1 of 4 PageID #: 1086




          EXHIBIT 4
        Case 1:21-cv-00164-LPS Document 31-4 Filed 08/25/21 Page 2 of 4 PageID #: 1087


Klaiber, James R.

From:                James F. McDonough, III <jmcdonough@hgdlawfirm.com>
Sent:                Monday, August 9, 2021 6:13 PM
To:                  Klaiber, James R.
Cc:                  weinblatt@swdelaw.com; Travis Lynch; Jonathan Miller; stamoulis@swdelaw.com; Taylor, Justin;
                     Russo, Lynn; Polka, Michael; Brian Farnan; Dabney, James W.; Michael J. Farnan; O'Connor, Suzanne
Subject:             RE: DataCloud v. Squarespace: Case 1:21-cv-00164-LPS -- Motion to Amend/Correct Amended
                     Complaint



CAUTION: This email was sent by someone outside of the Firm.



Jim,

Thanks for the email, but the reality is that it is a motion for leave to amend to fix a mistake, which will be supported by
a declaration. If you read the remainder of each of those paragraphs, this is quite clear. In the sentence immediately
following the text to which you are referring (in Paragraph 24, for example), the complaint states: “Even if any
limitation and/or step of the claims is “functional”—and none are . . . “ This indicates that Plaintiff was pleading that
the limitations are not functional. Unfortunately, the two subject words were transposed, which Plaintiff noticed when
Squarespace filed its brief.

In any event, I understand your email to mean you oppose the motion for leave to correct/amend.

Thank you,
Jim



                                        James F. McDonough, III
                                        Partner
                                        3621 Vinings Slope, Suite 4320, Atlanta GA 30339
                                        Tel: 404.996.0869 | Fax: 205.547.5504
                                        jmcdonough@hgdlawfirm.com | www.hgdlawfirm.com

                                        Alabama       Georgia       New York



From: Klaiber, James R. <james.klaiber@hugheshubbard.com>
Sent: Monday, August 9, 2021 5:50 PM
To: James F. McDonough, III <jmcdonough@hgdlawfirm.com>
Cc: weinblatt@swdelaw.com; Travis Lynch <tlynch@hgdlawfirm.com>; Jonathan Miller <jmiller@hgdlawfirm.com>;
stamoulis@swdelaw.com; Taylor, Justin <justin.taylor@hugheshubbard.com>; Russo, Lynn
<lynn.russo@hugheshubbard.com>; Polka, Michael <michael.polka@hugheshubbard.com>; Klaiber, James R.
<james.klaiber@hugheshubbard.com>; Brian Farnan <bfarnan@farnanlaw.com>; Dabney, James W.
<james.dabney@hugheshubbard.com>; Michael J. Farnan <mfarnan@farnanlaw.com>; O'Connor, Suzanne
<Suzanne.O'Connor@hugheshubbard.com>
Subject: RE: DataCloud v. Squarespace: Case 1:21-cv-00164-LPS -- Motion to Amend/Correct Amended Complaint

                                                               1
         Case 1:21-cv-00164-LPS Document 31-4 Filed 08/25/21 Page 3 of 4 PageID #: 1088

Counsel,

The allegations in paragraphs 24, 32, 40, 54, 62, 70, and 84 of the First Amended Complaint do not appear to
us to reflect any supposed “transposition error.”

Your email heralds a motion for leave to retract what the Plaintiff alleged in paragraphs 24, 32, 40, 54, 62, 70,
and 84 of the First Amended Complaint and to allege that the truth is literally the opposite of what Plaintiff
alleged in those paragraphs.

Please identify, by the column and line numbers of the asserted patents, any physical structure or computer
program code that Plaintiff relies on as support for the proposed new allegations.

Thank you.

Regards,

Jim Klaiber


James R. Klaiber | Counsel
Hughes Hubbard & Reed LLP
One Battery Park Plaza, 11th floor | New York | NY 10004-1482
Office +1 (212) 837-6125 | Cell +1 (718) 710-7460
james.klaiber@hugheshubbard.com | bio


This message contains confidential information and is intended only for the individual named. If you are not the named addressee you should not
disseminate, distribute or copy this e-mail. Please notify the sender immediately by e-mail if you have received this e-mail by mistake and delete this e-
mail from your system. E-mail transmission cannot be guaranteed to be secure or error-free as information could be intercepted, corrupted, lost, destroyed,
arrive late or incomplete, or contain viruses. The sender therefore does not accept liability for any errors or omissions in the contents of this message,
which arise as a result of e-mail transmission. If verification is required please request a hard-copy version.


From: James F. McDonough, III <jmcdonough@hgdlawfirm.com>
Sent: Thursday, August 5, 2021 4:25 PM
To: Brian Farnan <bfarnan@farnanlaw.com>; Dabney, James W. <james.dabney@hugheshubbard.com>; Klaiber, James
R. <james.klaiber@hugheshubbard.com>; Taylor, Justin <justin.taylor@hugheshubbard.com>; Russo, Lynn
<lynn.russo@hugheshubbard.com>; Michael J. Farnan <mfarnan@farnanlaw.com>
Cc: weinblatt@swdelaw.com; Travis Lynch <tlynch@hgdlawfirm.com>; Jonathan Miller <jmiller@hgdlawfirm.com>;
stamoulis@swdelaw.com
Subject: DataCloud v. Squarespace: Case 1:21-cv-00164-LPS -- Motion to Amend/Correct Amended Complaint


CAUTION: This email was sent by someone outside of the Firm.



Counsel,

As you all noticed, there was a transposition error made in DataCloud’s First Amended
Complaint, which was reproduced at Paragraphs 24, 32, 40, 54, 62, 70, and 84. DataCloud
intends to move for leave to correct/amend the complaint to correct that error. Specifically, the
words “are” and “do” in the Amended Complaint were transposed (and reproduced) in

                                                                            2
        Case 1:21-cv-00164-LPS Document 31-4 Filed 08/25/21 Page 4 of 4 PageID #: 1089

error. The amended/corrected complaint will correct that error in each of the Paragraphs
identified above, as follows:

Original: “defined by what they do (not what they are)”

Corrected: “defined by what they do are (not what they are do)”

It should be clear from the remainder of each of those paragraphs that these two words were
transposed, and DataCloud intends to submit a declaration conceding and confirming that these
two words were transposed in error.

In terms of how this would affect the Motion for Judgment, we still intend to respond to that
motion, but with reference the error and noting that DataCloud is concurrently seeking to
correct the error with an amended/corrected complaint. In other words, if Squarespace agreed
not to oppose the amendment, it would not argue that the current motion is mooted for that
reason. Instead, it would still respond to the motion, but it would note that the language at issue
was transposed in error and would argue based on the corrected language.

Please let us know if you will oppose a motion for leave to file a corrected complaint as
described above?


Best,
Jim

                                          James F. McDonough, III
                                          Partner
                                          3621 Vinings Slope, Suite 4320, Atlanta GA 30339
                                          Tel: 404.996.0869 | Fax: 205.547.5504
                                          jmcdonough@hgdlawfirm.com | www.hgdlawfirm.com

                                          Alabama        Georgia        New York



CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you recognize the
sender and know the content is safe.




                                                                 3
